Citation Nr: 9934099	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-01 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a gunshot wound (GSW) of the 
left thigh, Muscle Group XIV, with retained foreign body.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969, and from May 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and assigned a 
noncompensable disability evaluation for residuals of a GSW 
of the left thigh.  Service connection for hepatitis, 
personality disorder and a nervous condition were denied.  
The veteran filed a timely notice of disagreement as to all 
four issues in January 1998.  In February 1998, the 
noncompensable rating assigned for the GSW was reconsidered, 
and the veteran was granted entitlement to a 10 percent 
evaluation based on a difference of opinion.  The veteran was 
informed of this favorable determination and issued a 
statement of the case on February 5, 1998.  The RO received 
his substantive appeal later that month.  In March 1998, the 
veteran withdrew, in writing, his claim for service 
connection for a personality disorder.  Later that month, the 
veteran presented testimony as to his GSW, hepatitis and 
psychiatric disorder claims at a personal hearing held by the 
Hearing Officer (HO) at the local VARO.  At the conclusion of 
the hearing, the veteran withdrew a previous request for a 
hearing before a Member of the Board.  In May 1998, the HO 
granted service connection and assigned a noncompensable 
disability rating for hepatitis; therefore, his hepatitis 
claim will no longer be discussed herein.  See Grantham v. 
Brown, 114 F.3d 1156 (1997) (where service connection has 
been granted after an appeal has been initiated, the claim is 
no longer in appellate status since the appellant's NOD as to 
the "logically up-stream element of service connectedness" 
does not "concern the logically down-stream element of 
compensation level").  However, the denials of the veteran's 
remaining claims were confirmed and continued in a 
supplemental statement of the case.


FINDINGS OF FACT

1.  The veteran's GSW residuals of the left thigh is 
primarily manifested by damage to Muscle Group XIV, which is 
no more than moderately disabling, with X-ray evidence of 
retained, intact, small caliber bullet.

2.  The veteran's complaints of leg numbness and a lack of 
feeling (thrombosis) have been etiologically related to his 
nonservice-connected cardiovascular disorder.

3.  The veteran engaged in combat with the enemy during his 
wartime service in the Republic of Vietnam.

4.  A medical nexus between the veteran's current anxiety 
reaction and his period of active duty service has not been 
demonstrated by competent medical evidence.

5.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for service connection for an acquired psychiatric 
disorder, to include anxiety reaction, is well grounded.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 10 percent for GSW residuals of the left thigh, 
Muscle Group XIV, with retained foreign body, are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, 
Diagnostic Codes 5201, 5251-53, 
7803-05 (1996, 1999).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety reaction, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service records reveal that he had two tours of 
duty in the Republic of Vietnam.  His primary military 
occupational specialty (MOS) was that of a Rifleman during 
both periods.  His awards and decorations include a Vietnam 
Service Medal w/8*, a Combat Action Ribbon, Vietnam Campaign 
Medal w/ device, a Purple Heart and a Vietnam Cross of 
Gallantry w/palm.

Service medical records pertaining to his first period of 
service show that the veteran denied having or ever having 
had lameness, neuritis or a nervous condition of any sort on 
Report of Medical History for initial enlistment examination 
purposes in December 1965.  The accompanying Report of 
Medical Examination shows that the veteran had a normal 
clinical evaluation of the lower extremities, as well as a 
normal psychiatric evaluation.  In September 1966, he was 
referred to the Psychiatry Clinic because of complaint of 
anxiety attacks while driving trucks.  His MOS   Past history 
revealed that since early childhood, his position in his 
family had been chaotic, undependable and a rejecting one.  
The examiner noted that the veteran apparently became the 
object of aggression of his parents.  He experienced mostly 
rejection, ridicule, and aggression until he finally left 
home for a better life.  The veteran described other phobias, 
including that of water, that he experienced on a daily 
basis.  His desire was to get into "Reconnaissance" while 
in the service.  Mental status examination at that time 
revealed no evidence of psychosis.  The examiner opined that 
the veteran would benefit appreciably from a change of his 
MOS of Truck Driver.  It would be to the advantage of the 
service to place him elsewhere.  In October 1966, he was seen 
with complaints of chest pain.  The examiner noted that the 
veteran appeared to be hyperventilating and nervous.  His 
sharp shooting pain had its onset while writing a letter.  He 
was given a placebo.  

On follow-up examination in November 1966, it was noted that 
the veteran had been on the placebo for 4 weeks, but still 
became anxious occasionally.  He was prescribed 20 tablets of 
Librium, 10 milligrams.  A January 1967 Medical Officer's 
Recommendation advised that the veteran be transferred to 
ground forces.  His original MOS (Motor Transport) 
precipitated previously unknown phobia towards automobiles 
and trucks (afraid to drive them etc.), with resultant severe 
anxiety.  Subsequent transfer to sedentary-type jobs 
(sitting, desk jobs, etc.) was unsuccessful as his anxiety 
was once again manifesting itself.  The Medical Officer 
further noted that the veteran needed direction and regular 
activity (exercise, marching, etc.) without a great deal of 
responsibility.  A November 1968 clinical record noted that 
the veteran was admitted to the hospital for neuropsychiatric 
evaluation.  An accompanying consultation report reveals that 
the veteran, with 13.5 months in the Republic of Vietnam, had 
recently been involved in a hassle with fellow men over the 
sale of C-rations and his involvement with a Vietnamese girl.  
The examiner noted that the veteran impulsively got into a 
fight with two other men, and went off into the bush by 
himself to get away from things.  Mental status examination 
of the veteran revealed a diagnosis of emotionally unstable 
personality with schizoid trends.  It was recommended that 
the veteran be returned to duty and transferred to a 
different platoon, where stress would be less.  He was also 
prescribed Librium, 10 milligrams.  The veteran's April 1969 
separation examination report shows a normal clinical 
evaluation of the lower extremities, as well as a normal 
psychiatric evaluation.

Service medical records pertaining to the veteran's second 
period of active duty service show that the veteran 
complained of nervousness on Report of Medical History for 
re-enlistment examination purposes in May 1969.  He again 
denied having or ever having had lameness or neuritis.  
Notwithstanding, the accompanying Report of Medical 
Examination shows that the veteran had a normal clinical 
evaluation of the lower extremities, as well as a normal 
psychiatric evaluation.  A February 1970 Narrative Summary 
shows that the veteran was hospitalized for a delayed primary 
wound closure of the left thigh.  It was noted that the 
veteran had been hit by a gunshot and sustained injury to his 
left thigh on February 12, 1970.  He was medically evacuated 
to the Naval Hospital in DaNang, Vietnam, where he underwent 
debridement and was found to have no major neurovascular 
deficit.  He was subsequently transferred to the Pacific 
Command, i.e. the Naval Hospital in San Francisco, 
California, for further treatment and convalescence.  His 
wound was frequently dressed after arrival to the hospital.  
On February 18, he underwent a delayed primary wound closure.  
Postoperative, he did well.  He had minimal drainage from his 
wound and was given physical therapy.  A full three weeks 
following his original injury, the wound had completely 
healed, and his physical therapy was noted to be approaching 
normal limits.  The discharge diagnosis was missile (gunshot) 
wound of the left thigh, which did not exist prior to entry 
(DNEPTE), incurred within command during hostile small arms 
fire.  

A January 1971 Medical Evaluation Board (MEB) Report shows 
that the veteran was referred by his Commanding Officer to 
determine his fitness for duty; he was apparently facing 
charges for falling asleep while on guard duty.  Following a 
period of observation and evaluation, the MEB reviewed the 
available records and current findings, and determined that 
the veteran was unfit for duty on account of a passive 
aggressive personality that existed prior to entry (EPTE) and 
was not aggravated by service.  The MEB also recommended that 
the veteran not be brought up on charges for sleeping on duty 
inasmuch as, at the time of the commission of the alleged 
offense, he was under the influence of medication which was 
legally prescribed which interfered sufficiently with his 
duty as to make him unfit for duty.  The veteran was 
separated from active duty service in May 1971.

The veteran filed his initial claim for service connection 
for his GSW residuals of the left thigh and a nervous 
condition in April 1997.

Treatment records developed by Columbia Medical Center in 
1996 and 1997 show that the veteran was admitted for 
treatment of acute deep venous thrombosis of the right leg in 
May 1997.

The veteran was afforded VA general medical examination in 
July 1997.  The examination report reveals, in pertinent 
part, that the veteran had not seen any physician or any 
health care worker since his injury.  He complained, however, 
that his left leg goes to sleep at times and feels like he 
had "no feeling at all."  This happens especially after 
sitting down a certain way for just 30 to 45 minutes.  It was 
further noted that the veteran had recently undergone back 
surgery secondary to a work-related injury about two months 
prior.  He had completely recovered from the back surgery, 
but his complications included deep venous thrombosis in the 
right leg, as well as right upper arm thrombosis (probably 
thrombophlebitis at the intravenous site.  The veteran's C-
file was unavailable at that time.  On physical examination, 
however, the examiner noted that the veteran was well-
dressed, well-developed, well-built, easy to communicate with 
and in no acute distress.  The examiner noted that the 
veteran was jumping off the table, as well as ambulating 
etc., with his low back and/or deep thrombosis.  His posture, 
gait and pace of walking were also noted to be normal.  
Cardiovascular examination revealed the veteran's point of 
maximum impulse (PMI) was in the fifth intercostal space in 
the midclavicular line.  He had normal S1 and S2, as well as 
regular rhythm.  There were no gallops, murmurs or rub.  
Peripheral pulses were intact.  

On examination of the lower examination in July 1997, the 
varicose veins were present bilaterally in the lower 
extremities, but there was no evidence of deep venous 
thrombosis felt at that time.  There was no edema or 
cyanosis.  Examination of the left thigh revealed that the 
veteran does have a vertical scar, about 15 centimeters (cm) 
long, well healed, non-infected, and non-tender, over the 
lateral aspect of the left thigh.  He also has two slanted, 
somewhat horizontal scars, parallel to each other, about 9 cm 
long, on the lateral aspect of the lower thigh above the 
knee, secondary to changes or injury to the skin.  The scars 
were well-healed, non-infected and non-tender.  The 
neurological examination showed no evidence of loss of muscle 
strength; the greatest strength of muscle was 5/5.  The 
reflexes were also close to equal, bilaterally, and intact.  
Examination of bones and joints, other than the 
cervicothoracic and lumbosacral spine, showed no bony 
tenderness.  There was no swelling, effusion, scar, 
tenderness or crepitus in any other joints of the body.  Full 
range of motion was present without any pain, discomfort, 
hesitancy or slowness on repeated range of motion.  The 
diagnoses included:

Left thigh GSW with nerves: History of 
GSW with a superficial laceration and 
scar over the upper left thigh, as noted 
above.  The scar is quiescent.  The 
veteran has not seen any physician for 
his left thigh GSW since 1970, over the 
last 27 years, as noted above.  The 
examiner further noted that his symptoms, 
regarding the leg going to sleep and "no 
feeling" is secondary to a circulation 
problem rather than secondary to any 
complication of a GSW of the left thigh.  
The symptoms last no more than a minute 
or two when he changes the position 
and/or moves, walks, etc.  He complained 
of tingling in the popliteal area over 
the left knee when he scratches the wound 
in the thigh area - To the examiner, 
there was no correlation between these 
symptoms that can be determined based on 
the neurological nerve distribution or 
otherwise.  No correlation was found.

The veteran was also afforded a VA psychiatric examination in 
July 1997.  On mental status examination, the veteran 
presented as tall, sturdily-built, plainly and fairly neatly 
dressed, bearded, with a quiet, pleasant, easy going, matter-
of fact-manner.  He proved to be very restless, however.  He 
twisted about in his chair, crossed and uncrossed his legs.  
It was developed on questioning that the veteran had two 
periods.  He indicated that following his first tour of duty, 
he went back in the Marines, but was discharged as being 
unsuitable; "I just got too nervous."  In a narrative 
between the examiner and the veteran it was noted:

"My problems today, well my leg is a big 
problem.  That's what I opened the claim 
about.  Nerves? Well, I'm just nervous.  
That's all I can tell you.  After I got 
out of the service, I received Librium 
for a while, but I gave upon that and 
resorted to beer.  I used to drink a 
little too much, but since I had my back 
operation a couple of months ago, I've 
given it up.  Basically, I'm a welder, he 
continued.  I haven't been back to work 
since I had my operation, but I plan to 
go.  I've been married for 10 years.  No 
children.  We own.  This is my second 
marriage.  Yes sir, I was in Vietnam from 
August 1967 to May 1969 and for another 
period until 1971.  I went home on leave 
and then went back.  During my first 
tour, I was with the 1st Marines, front 
line combat soldier.  Got wounded.  I 
also was an instructor then too.  
Appetite? - Pretty good.  
Sleeping? - It's restless.  Dreaming 
about Vietnam? - Ocacasionally, but not 
very often.  Do I dwell on it very much? 
- Well, things bring it back to me.  
Movies and comments on the papers, things 
like that, but that's the way it is."

In summary, the examiner noted that the veteran was a very 
pleasant, casual mannered individual, who seemed to be under 
considerable tension and was very restless.  His thought 
processes were normal.  There were no delusional or 
hallucination elements.  His mood was normal, and his 
sensorium intact.  The diagnosis was anxiety reaction.

The veteran thereafter presented testimony at a personal 
hearing held by the HO at the local VARO in March 1998.  
Regarding the symptomatology attributable to his service-
connected left thigh disability, the veteran related his in-
service treatment history, but noted that he was unaware as 
to whether the bullet or fragment had been removed.  He also 
complained of his leg going numb while sitting.  As to his 
psychiatric disorder, the veteran noted that he had a nervous 
condition somewhat before he went into service but did not 
have to take Librium and Valium until after he entered 
service.  The veteran further clarified that he saw no 
physician for his nervousness after service, and did not take 
Librium post-service, as indicated by the July 1997 VA 
examiner.  The veteran explained that rather than getting 
addicted to pills for the rest of his life, he just drinks a 
couple of beers in order to settle down.

The veteran was also afforded VA examination in April 1998.  
The examination, conducted by the same doctor who performed 
the July 1997 examination, included essentially the same 
findings.  From reviewing the veteran service medical 
records, the examiner noted the veteran underwent delayed 
suturing of his wound.  Upon examination of the left thigh, 
it was noted that the veteran had two, very difficult to 
distinguish (indistinguishable), horizontal scars of the 
patella of 7 cm and 6 cm in length, about 0.5 cm apart, 
slanted and almost horizontally situated, extending 
superiorly on the lateral aspect of the thigh, and running 
inferiorly on the medial aspect of the anterior left thigh.  
These scars were reportedly secondary to a chain saw injury.  
However, they were well healed, not infected and non-tender.  
The veteran indicated that the bullet lodged right behind the 
above-noted scars.  Local examination of the area showed no 
evidence of infection, tenderness, or any swelling or 
effusion of the knee, etc.  The examiner noted that this 
examination should be used in conjunction with the 
examination undertaken on July 23, 1997.  X-rays of the left 
knee were normal.  X-rays of the left femur including the hip 
revealed that there is a retained, intact, small caliber 
bullet deep in the soft tissues of the mid-thigh, 
anteriormedially.  The left femur was normal.  The diagnosis 
was GSW to the left thigh by history and diagnosis as noted 
in July of 1997 and above-mentioned.  The muscle grouping 
involved was XIV (fascia lata and other group of muscles on 
the lateral anterior thigh).  X-rays revealed no bone damage 
- objectively and functionally normal.

Analyses

I.  GSW Residuals of the Left Thigh

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has recently held that 
there is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issue presently before the Board involves an 
initial rating.

In addition, the Board notes that during this appeal the 
regulations governing the evaluation of disability due to 
muscle injury were amended effective July 3, 1997.  When the 
governing law or regulations change during the course of an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VAOGCPREC 11-
97 at 1.  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  Nevertheless, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase [] shall not be earlier than the effective date of 
the Act or administrative issue."  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998) (Haywood v. West, No. 97-25).  See 38 
U.S.C.A. § 5110(g) (West 1991).  This precludes the 
application of a later liberalizing law prior to the 
effective date thereof.  Accordingly, as this claim concerns 
a period of time prior to and the amendment of the 
regulations governing the evaluation of disability due to 
muscle injury, the amended regulations are not for 
application for the period prior to the effective date of the 
revised criteria, particularly since the regulatory 
amendments were not given retroactive effect.

The varying levels of compensation assignable for differing 
levels of severity of muscle injury, contained in Diagnostic 
Codes 5301 through 5323, remained essentially unchanged, with 
only some minor textual changes in descriptions of some 
muscles but not the ratings.  38 C.F.R. §§ 4.47 through 4.54 
were removed and reserved.  38 C.F.R. §§ 4.55 (principles of 
combined ratings for muscle injuries) and 4.56 (evaluation of 
muscle injuries) were revised, and 38 C.F.R. § 4.72 was 
removed and reserved.  While the principles of combined 
ratings for muscle injuries contained in 38 C.F.R. § 4.55 
were changed, the change was merely organizational and 
provided for greater clarity in application of those 
principles.

Because there was no substantive change in the rating 
criteria contained in the Diagnostic Codes nor in the 
application of the principles of combined ratings for muscle 
injuries, neither the version in effect prior to nor that in 
effect after July 3, 1997 is more favorable.  Accordingly, 
under Karnas, neither the old nor the new regulations and 
criteria are more favorable.  

Under 38 C.F.R. § 4.55(b), the principles of combined ratings 
for muscle injuries, "[f]or rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions: [including] 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 
5318)."  Under 38 C.F.R. § 4.56(c) [formerly §§ 4.50 and 4.54 
(1996)] the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under 38 C.F.R. 
§ 4.56(b) [formerly § 4.72] a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.

Under 38 C.F.R. § 4.56(d) muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  In 
determining the classification of the injury, the type of 
injury, history and complaints, and objective findings are 
considered.  The criteria for a moderate injury and for a 
moderately severe injury are set forth at 38 C.F.R. § 
4.56(d)(3) and 4.56(d)(4).

Under § 4.56(d)(2), for moderate disability of muscles, the 
type of injury is frequently a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings are the presence of small or 
linear entrance and exit scars, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Historically, the record should reflect a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.

Under § 4.56(d)(3), for moderately severe disability of 
muscles, the type of injury is frequently a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Historically, there should be 
evidence of prolonged treatment of the wound and a record of 
consistent complaint of cardinal signs and symptom of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings are entrance and 
exit scars indicating damage of involvement of one or more 
muscle groups and palpable loss of deep fascia or muscle, and 
impaired strength and endurance.

Where damage to Muscle Group XIV (the anterior thigh group) 
is involved, a noncompensable rating is assigned for slight 
muscle injuries; a 10 percent rating is assigned for moderate 
injuries; a 30 percent rating is assigned for moderately 
severe; and a 40 percent rating is assigned for severe 
injuries.  38 C.F.R. Part 4, Diagnostic Code 5314 (1996) and 
(1999).

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. Part 4, Code 5251 (1996) and 
(1999).  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
that flexion be limited to 30 degrees.  A 30 percent rating 
is warranted where flexion is limited to 20 degrees, and a 40 
percent rating requires that flexion be limited to 10 
degrees.  38 C.F.R. Part 4, Code 5252 (1996) and (1999).  
Limitation of rotation of either thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh also warrants a 10 percent rating when the legs cannot 
be crossed due to the limitation.  And, limitation of 
abduction of the thigh warrants a 20 percent rating when 
motion is lost beyond 10 degrees.  38 C.F.R. Part 4, Code 
5253 (1996) and (1999).

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (1996) 
and (1999), scars are to be rated based upon the limitation 
of function of the affected part.  In the case of superficial 
scars a 10 percent disability evaluation is warranted for 
those that are poorly nourished with repeated ulceration, 38 
C.F.R. Part 4, Code 7803 (1996) and (1999), or which are 
tender and painful on objective demonstration, 38 C.F.R. Part 
4, Code 7804 (1996) and (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet .App. 49, 55 
(1990).  The Court has held that a disability can be assigned 
a separate disability evaluation under different diagnostic 
codes, providing that the symptomatology so rated is not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  In the instant case, the veteran's service-
connected GSW residuals of the left thigh includes a 
compensable musculoskeletal (orthopedic) element and a 
noncompensable dermatologic element.  Where, as here, the 
disabilities are distinct, the veteran is entitled to combine 
the ratings for different disabilities pursuant to 38 C.F.R. 
§ 4.25 (1999).

Concerning the orthopedic element, it is clear that the RO 
considered the veteran's musculoskeletal disability to be his 
primary disability.  Here, the veteran's service medical 
records clearly support a moderate disability inasmuch as he 
incurred an 8 cm penetrating clean wound of the left thigh.  
However, the preponderance of the evidence is against 
entitlement to a disability evaluation in excess of 10 
percent.  The Board observes that although the veteran's 
wound remained open for 8 days following his initial injury, 
he underwent a delayed primary wound closure with minimal 
postoperative drainage from his wound.  A full three post 
original injury, the wound was noted to be completely healed.  
In addition, the current medical findings of record are 
essentially normal, with the retained bullet in the deep in 
the soft tissue.  Indeed, the veteran is shown to have full 
range of motion without any pain, tenderness, discomfort, 
hesitancy or slowness on repeated range of motion. See 38 
C.F.R. § 4.71, Plate II and Diagnostic Codes 5251-53.  
Moreover, his recent neurological examination, showing 
greatest strength of muscle of 5/5 and close to equal 
bilateral reflexes, is not demonstrative positive evidence of 
moderately severe impairment.  See 38 C.F.R. § 4.56(d)(3) and 
Diagnostic Code 5314.  Although the veteran also complains of 
episodic tingling in the popliteal area over the left knee 
when he scratches the wound in the thigh area, the VA 
examiner specifically found that this condition is related to 
an intercurrent, nonservice-connected cardiovascular 
disorder.  Therefore, the Board is satisfied that entitlement 
to a disability evaluation in excess of 10 percent, based on 
his musculoskeletal disability of the left thigh, is not 
demonstrated.

As noted above, the veteran's GSW residuals of the left thigh 
also encompass a dermatological element.  However, the Board 
observes that a separate evaluation for this disability under 
Diagnostic Codes 7803-05 is not warranted.  Although the 
veteran has many scars in the left thigh area, the VA 
examiner has variously described them as being well-healed, 
non-infected and non-tender.  Therefore, the Board is also 
satisfied that entitlement to a disability evaluation in 
excess of 10 percent, based on his dermatologic disability of 
the left thigh, is not demonstrated.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such exceptional or 
unusual disability pictures, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The evidence of record 
shows that the veteran is unemployed due to an on-the job low 
back injury.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

II.  Acquired Psychiatric Disorder, to include Anxiety 
Reaction

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and psychoses become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113(West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).

In the instant case, the Board finds that a well grounded 
claim for service connection for an acquired psychiatric 
disorder, to include anxiety reaction, has not been 
presented.  The evidence of record clearly shows that the 
veteran was discharged from military service due what was 
then described as a 
passive-aggressive personality disorder.  The veteran and his 
represented argue, in essence, that, by virtue of the nature 
and circumstance of his wartime service, the Board should 
find that the symptomatology that the veteran displayed in 
service was an early manifestation of his currently diagnosed 
anxiety reaction.  However, the Court has long cautioned the 
Board not to substitute its own medical judgment for that of 
the medical evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, the is no competent medical 
evidence that this combat veteran's current anxiety reaction 
had its onset or was aggravated during his period of wartime 
service.  See Kessel, supra.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claim for service connection for an acquired 
psychiatric disorder, to include anxiety reaction, as imposed 
by 38 U.S.C.A. § 5107(a) (West 1991).  The claim, therefore, 
must be denied.  Since the veteran has failed to present a 
well grounded claim for service connection for an acquired 
psychiatric disorder, to include anxiety reaction, VA has no 
duty to assist him in the development of facts pertaining to 
the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for an initial disability rating in excess of 10 
percent for GSW residuals of the left thigh, Muscle Group 
XIV, with retained foreign body, is denied.

The claim for service connection for an acquired psychiatric 
disorder, to include anxiety reaction, is denied as not well 
grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

